


Exhibit 10.1


Restricted Stock
One-Year Vest




TRIMAS CORPORATION
2011 OMNIBUS INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK AGREEMENT


TriMas Corporation (“Corporation”), as permitted by the TriMas Corporation 2011
Omnibus Incentive Compensation Plan, as amended (“Plan”), grants to the
individual listed below (“Grantee”), a Restricted Stock Award (“Award”) for the
number of shares of the Corporation’s Stock set forth below (“Restricted
Stock”), subject to the terms and conditions of the Plan and this Restricted
Stock Agreement (“Agreement”).
Unless otherwise defined in this Agreement or in Appendix A to this Agreement,
the terms used in this Agreement have the same meaning as defined in the Plan.
The term “Service Provider” as used in this Agreement means an individual
actively providing services to the Corporation or a Subsidiary or Affiliate of
the Corporation.
I.    NOTICE OF RESTRICTED STOCK AWARD
Grantee:
[specify Grantee’s name]
Date of Agreement:
[grant date]
Grant Date:
[grant date]
Number of Shares of Restricted Stock in Award:
[number of shares]



II.    AGREEMENT
A.    Grant of Restricted Stock. The Corporation grants to Grantee (who,
pursuant to this Award is a Participant in the Plan) the number of shares of
Restricted Stock set forth above, subject to adjustment as provided otherwise in
this Agreement. Notwithstanding anything to the contrary anywhere else in this
Agreement, the shares of Restricted Stock in this Award are subject to the terms
and provisions of the Plan, which are incorporated by reference into this
Agreement.
1.    Vesting. The Restricted Stock will vest in full on the first anniversary
of the Grant Date (“Vesting Date”), subject to Grantee’s continued status as a
Service Provider through such Vesting Date.
2.    Rights as Stockholder. Except for the potential forfeitability of the
Restricted Stock before the lapse of restrictions set forth in Section II.A.1
above, Grantee has all rights of a stockholder (including voting and dividend
rights) commencing on the date of the Corporation’s book entry evidencing the
grant of Restricted Stock under this Agreement. With respect to any dividends
that are paid with respect to the Restricted Stock between the date of this
Agreement and the Vesting Date, such dividends (whether payable in cash or
shares) shall be subject to the same restrictions as the Restricted Stock,
including any forfeiture provisions described in Section II.A.4 below.




--------------------------------------------------------------------------------




3.    Adjustments. The Restricted Stock covered by this Award will be subject to
adjustment as provided in Section 17 of the Plan.
4.    Termination of Services; Forfeiture. Notwithstanding any other provision
of this Agreement:
(a)    Voluntary Termination; Termination for Cause. Any unvested Restricted
Stock subject to the Award will be canceled and forfeited if Grantee voluntarily
terminates as a Service Provider (other than for Good Reason as provided below),
or if Grantee’s status as a Service Provider is involuntarily terminated by the
Corporation or a Subsidiary or Affiliate of the Corporation for Cause.
Notwithstanding the foregoing, no termination of Grantee’s employment shall
qualify as a termination for Cause unless (x) the Corporation notifies Grantee
in writing of the Corporation’s intention to terminate Grantee’s employment for
Cause within 90 days following the initial existence of the occurrence or event
giving rise to Cause, (y) Grantee fails to cure such occurrence or event within
30 days after receipt of such notice from the Corporation and (z) the
Corporation terminates Grantee’s employment within 45 days after the expiration
of Grantee’s cure period in subsection (y).
(b)    Death; Disability. If Grantee ceases to be a Service Provider prior to
the Vesting Date as a result of Grantee’s death or Disability, Grantee shall
fully vest in the Restricted Stock subject to the Award.
(c)    Qualifying Termination Prior to a Change of Control. If Grantee has a
“Qualifying Termination” (as defined in Appendix A) prior to a “Change of
Control” (as defined in Appendix A) before the Vesting Date, Grantee shall vest
in a number of shares of Restricted Stock in an amount equal to the number of
shares of Restricted Stock that would have lapsed as of the Vesting Date,
adjusted pro-rata on a full calendar month basis in accordance with the date on
which Grantee terminates service.
(d)    Qualifying Termination Following a Change of Control. If Grantee has a
Qualifying Termination within two years following a Change of Control, Grantee
shall fully vest in the Restricted Stock subject to the Award.
Any Restricted Stock that does not vest in accordance with this Section II.A.4
shall be canceled and forfeited as of the date of Grantee’s termination of
services. Further, the Corporation retains the right to accelerate the vesting
of all or a portion of the Restricted Stock subject to this Award.
B.    Other Terms and Conditions.
1.    Non-Transferability of Award. Except as described below, this Award and
the Restricted Stock subject to this Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution. Notwithstanding the foregoing, with the
consent of the Committee in its sole discretion, Grantee may assign or transfer
this Award and its underlying Restricted Stock to a trust or similar vehicle for
estate planning purposes (the “Permitted Assignee”), provided that any such
assigned Restricted Stock shall remain subject to all terms and conditions of
the Plan and this Agreement, and the Permitted Assignee executes an agreement
satisfactory to the Corporation evidencing these obligations. The terms of this
Award are binding on the executors, administrators, heirs, successors and
assigns of Grantee.
2.    Withholding. Grantee authorizes the Corporation to withhold from the
shares of Stock to be delivered as payment the number of shares needed to
satisfy any applicable minimum income




--------------------------------------------------------------------------------




and employment tax withholding obligations, or Grantee agrees to tender
sufficient funds to satisfy any applicable income and employment tax withholding
obligations in connection with the vesting of the Restricted Stock under this
Award.
3.    Dispute Resolution. Grantee and the Corporation agree that any
disagreement, dispute, controversy, or claim arising out of or relating to this
Agreement, its interpretation, validity, or the alleged breach of this
Agreement, will be settled exclusively and, consistent with the procedures
specified in this Section II.B.3., irrespective of its magnitude, the amount in
controversy, or the nature of the relief sought, in accordance with the
following:
(a)    Negotiation. Grantee and the Corporation will use their best efforts to
settle the dispute, claim, question or disagreement. To this effect, they will
consult and negotiate with each other in good faith and, recognizing their
mutual interests, attempt to reach a just and equitable solution satisfactory to
both parties.
(b)    Arbitration. If Grantee and the Corporation do not reach a solution
within a period of 30 days from the date on which the dispute, claim,
disagreement, or controversy arises, then, upon written notice by Grantee to the
Corporation or the Corporation to Grantee, all disputes, claims, questions,
controversies, or differences will be submitted to arbitration administered by
the American Arbitration Association (the “AAA”) in accordance with the
provisions of its Employment Arbitration Rules (the “Arbitration Rules”).
(1)    Arbitrator. The arbitration will be conducted by one arbitrator skilled
in the arbitration of executive employment matters. The parties to the
arbitration will jointly appoint the arbitrator within 30 days after initiation
of the arbitration. If the parties fail to appoint an arbitrator as provided
above, an arbitrator with substantial experience in executive employment matters
will be appointed by the AAA as provided in the Arbitration Rules. The
Corporation will pay all of the fees, if any, and expenses of the arbitrator and
the arbitration, unless otherwise determined by the arbitrator. Each party to
the arbitration will be responsible for his/its respective attorneys fees or
other costs of representation.
(2)    Location. The arbitration will be conducted in Oakland County, Michigan.
(3)    Procedure. At any oral hearing of evidence in connection with the
arbitration, each party or its legal counsel will have the right to examine its
witnesses and cross-examine the witnesses of any opposing party. No evidence of
any witness may be presented in any form unless the opposing party or parties
has the opportunity to cross-examine the witness, except under extraordinary
circumstances in which the arbitrator determines that the interests of justice
require a different procedure.
(4)    Decision. Any decision or award of the arbitrator is final and binding on
the parties to the arbitration proceeding. The parties agree that the
arbitration award may be enforced against the parties to the arbitration
proceeding or their assets wherever they may be found and that a judgment upon
the arbitration award may be entered in any court having jurisdiction.
(5)    Power. Nothing contained in this Agreement may be deemed to give the
arbitrator any authority, power, or right to alter, change, amend, modify, add
to, or subtract from any of the provisions of this Agreement.




--------------------------------------------------------------------------------




The provisions of this Section II.B.3 survive the termination or expiration of
this Agreement, are binding on the Corporation’s and Grantee’s respective
successors, heirs, personal representatives, designated beneficiaries and any
other person asserting a claim described above, and may not be modified without
the consent of the Corporation. To the extent arbitration is required, no person
asserting a claim has the right to resort to any federal, state or local court
or administrative agency concerning the claim unless expressly provided by
federal statute, and the decision of the arbitrator is a complete defense to any
action or proceeding instituted in any tribunal or agency with respect to any
dispute, unless precluded by federal statute.
4.    Code Section 409A. Without limiting the generality of any other provision
of this Agreement, Section 18.9 of the Plan pertaining to Code Section 409A is
explicitly incorporated into this Agreement.
5.    No Continued Right as Service Provider. Nothing in the Plan or in this
Agreement confers on Grantee any right to continue as a Service Provider, or
interferes with or restricts in any way the rights of the Corporation or any
Subsidiary or Affiliate of the Corporation, which are hereby expressly reserved,
to discharge Grantee at any time for any reason whatsoever, with or without
Cause, except to the extent expressly provided otherwise in a written employment
agreement between Grantee and the Corporation or any Subsidiary or Affiliate of
the Corporation.
6.    Effect on Other Benefits. In no event will the value, at any time, of the
Restricted Stock or any other payment or right to payment under this Agreement
be included as compensation or earnings for purposes of any other compensation,
retirement, or benefit plan offered to employees of, or other Service Providers
to, the Corporation or any Subsidiary or Affiliate of the Corporation unless
otherwise specifically provided for in such plan.
7.    Governing Law. This Agreement is governed by and construed in accordance
with the laws of the State of Michigan, notwithstanding conflict of law
provisions.
8.    Clawback Policy. Any shares of Restricted Stock that have vested shall be
subject to the Corporation’s recoupment policy, as in effect from time to time.
(Signature Page Follows)




--------------------------------------------------------------------------------




This Agreement may be executed in two or more counterparts, each of which is
deemed an original and all of which constitute one document.
 
TRIMAS CORPORATION
Dated: [grant date], 2014
By: ________________________________
Name: Joshua A. Sherbin
Title: Vice President, General Counsel, Chief Compliance Officer and Corporate
Secretary





GRANTEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS RESTRICTED STOCK AGREEMENT,
NOR IN THE CORPORATION’S 2011 OMNIBUS INCENTIVE COMPENSATION PLAN, AS AMENDED,
WHICH IS INCORPORATED INTO THIS AGREEMENT BY REFERENCE, CONFERS ON GRANTEE ANY
RIGHT WITH RESPECT TO CONTINUATION AS A SERVICE PROVIDER OF THE CORPORATION OR
ANY PARENT OR SUBSIDIARY OR AFFILIATE OF THE CORPORATION, NOR INTERFERES IN ANY
WAY WITH GRANTEE’S RIGHT OR THE CORPORATION’S RIGHT TO TERMINATE GRANTEE’S
SERVICE PROVIDER RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE AND WITH OR
WITHOUT PRIOR NOTICE.
BY CLICKING THE “ACCEPT” BUTTON BELOW, GRANTEE ACKNOWLEDGES RECEIPT OF A COPY OF
THE PLAN AND REPRESENTS THAT GRANTEE IS FAMILIAR WITH THE TERMS AND PROVISIONS
OF THE PLAN. GRANTEE ACCEPTS THIS RESTRICTED STOCK AWARD SUBJECT TO ALL OF THE
TERMS AND PROVISIONS OF THIS AGREEMENT AND THE PLAN. GRANTEE HAS REVIEWED THE
PLAN AND THIS AGREEMENT IN THEIR ENTIRETY. GRANTEE AGREES TO ACCEPT AS BINDING,
CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE COMMITTEE UPON ANY
QUESTIONS ARISING UNDER THE PLAN OR THIS AWARD.












--------------------------------------------------------------------------------




APPENDIX A
TO
RESTRICTED STOCK AGREEMENT
GLOSSARY
For purposes of this Agreement:
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.


A “Change of Control” shall be deemed to have occurred upon the first of the
following events to occur:


(i)
any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Corporation (not including in the securities beneficially
owned by such Person any securities acquired directly from the Corporation or
its Affiliates) representing 35% or more of the combined voting power of the
Corporation’s then outstanding securities, excluding any Person who becomes such
a Beneficial Owner in connection with a transaction described in clause (A) of
paragraph (iii) below;



(ii)
the following individuals cease for any reason to constitute a majority of the
number of directors then serving on the Board: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Corporation) whose appointment or election
by the Board or nomination for election by the Corporation’s stockholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended (the “Incumbent Board”); provided, however, that no individual shall
be considered a member of the Incumbent Board if such individual initially
assumed office as a result of either an actual or threatened election contest
(an “Election Contest”) or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest;



(iii)
there is consummated a merger, consolidation, wind-up, reorganization or
restructuring of the Corporation with or into any other entity, or a similar
event or series of such events, other than (A) any such event or series of
events which results in (1) the voting securities of the Corporation outstanding
immediately prior to such event or series of events continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of the Corporation or any subsidiary of the Corporation, at least 51% of
the combined voting power of the securities of the Corporation or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation and (2) the individuals who comprise the Board immediately prior
thereto constituting immediately thereafter at least a majority of the board of
directors of the Corporation, the entity surviving such merger or consolidation
or, if the Corporation or the entity surviving such merger is then a subsidiary,
the ultimate parent thereof, or (B) any such event or series of events effected
to implement a recapitalization of the Corporation





--------------------------------------------------------------------------------




(or similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Corporation (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Corporation or its Affiliates) representing 35% or more of the combined
voting power of the Corporation’s then outstanding securities; or


(iv)
the stockholders of the Corporation approve a plan of complete liquidation or
dissolution of the Corporation or there is consummated an agreement for the sale
or disposition by the Corporation of all or substantially all of the
Corporation’s assets (it being conclusively presumed that any sale or
disposition is a sale or disposition by the Corporation of all or substantially
all of its assets if the consummation of the sale or disposition is contingent
upon approval by the Corporation’s stockholders unless the Board expressly
determines in writing that such approval is required solely by reason of any
relationship between the Corporation and any other Person or an Affiliate of the
Corporation and any other Person), other than a sale or disposition by the
Corporation of all or substantially all of the Corporation’s assets to an entity
(A) at least 51% of the combined voting power of the voting securities of which
are owned by stockholders of the Corporation in substantially the same
proportions as their ownership of the Corporation immediately prior to such sale
or disposition and (B) the majority of whose board of directors immediately
following such sale or disposition consists of individuals who comprise the
Board immediately prior thereto.



Notwithstanding the foregoing, (A) a “Change of Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Corporation immediately prior to such transaction or series
of transactions continue to have substantially the same proportionate ownership
in an entity which owns all or substantially all of the assets of the
Corporation immediately following such transaction or series of transactions and
(B) if required to avoid accelerated taxation and/or tax penalties under Section
409A of the Code, a “Change of Control” shall be deemed to have occurred only if
a “change in the ownership of the corporation,” a “change in effective control
of the corporation” or a “change in the ownership of a substantial portion of
the assets of the corporation,” within the meaning of Section 409A(a)(2)(A)(v)
of the Code shall also be deemed to have occurred under Section 409A of the
Code.


“Good Reason” means:


(i)
A material and permanent diminution in Grantee’s duties or responsibilities;

(ii)
A material reduction in the aggregate value of base salary and bonus opportunity
provided to Grantee by the Corporation; or

(iii)
A permanent reassignment of Grantee to another primary office more than 50 miles
from the current office location.

Grantee must notify the Corporation of Grantee’s intention to invoke termination
for Good Reason within 90 days after Grantee has knowledge of such event and
provide the Corporation 30 days’ opportunity for cure, or such event shall not
constitute Good Reason. Grantee may not invoke termination for Good Reason if
Cause exists at the time of such termination.
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Corporation or any of its subsidiaries, (ii) a trustee
or other fiduciary holding securities under an employee benefit plan of the




--------------------------------------------------------------------------------




Corporation or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Corporation in
substantially the same proportions as their ownership of stock of the
Corporation.


“Qualifying Termination” means a termination of Grantee’s services with the
Corporation or a Subsidiary or an Affiliate of the Corporation for any reason
other than:
(i)    death;
(ii)    Disability;
(iii)    Cause; or
(iv)
a termination of Services by Grantee without Good Reason, (as defined above).



 










